The issue presented in this case is made by demurrer to the petition filed in this court. The pertinent facts may be stated as follows:
The relator was, on September 8, 1938, appointed by the then Director of Highways of the state to a position of truck driver and, upon taking a non-competitive examination, was so certified by the Civil Service Commission of the state. It is alleged that there then existed urgent reasons for filling a vacancy theretofore existing in such position, and the Civil Service Commission was unable to furnish a list of persons eligible for such appointment resulting from a competitive examination. It is further averred that the relator was appointed to such position by the Director of Highways "by provisional appointment"; that relator continued in such service until February 16, 1939, when he was notified by the resident division deputy director of highways of the discontinuance of his service; that thereupon another person was appointed to perform the duties theretofore required to be performed by the relator, which appointment was made without competitive examination; and that relator was not given an opportunity to take a competitive examination for such position. He seeks a *Page 625 
writ of mandamus requiring his restoration and reinstatement.
The demurrer to the petition is overruled and, respondent not desiring to plead further, a writ may issue on authority ofState, ex rel. Slovensky, v. Taylor, Dir., ante, 601, this day decided.
Writ allowed.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS and MYERS, JJ., concur.